Case 1:18-cv-20048-DPG Document 77 Entered on FLSD Docket 02/08/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:18-CV-20048-DPG


   SEBASTIAN GONZALEZ,

                  Plaintiff,

          v.

   TCR SPORTS BROADCASTING
   HOLDING, LLP d/b/a Mid-Atlantic Sports
   Network, HYUNDAI MOTOR AMERICA,
   INC., and MERCEDES-BENZ USA, LLC,

               Defendants.
   _____________________________________/


   UNOPPOSED JOINT MOTION FOR ENTRY OF STIPULATED CONFIDENTIALITY
                       AND PROTECTIVE ORDER

         Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff Sebastian Gonzalez

  (“Plaintiff”) and Defendant TCR Sports Broadcasting Holding, LLP d/b/a Mid-Atlantic Sports

  Network (“MASN,” collectively with Plaintiff, the “Parties”) respectfully request that the Court

  enter the Stipulated Confidentiality and Protective Order agreed to by the Parties, a copy of which

  is attached hereto as Exhibit A, and in support thereof state as follows:

         1.      The Parties have conferred regarding the necessity of a confidentiality and

  protective order because the class settlement data that MASN may produce in connection with the

  parties’ settlement may involve documents and materials that contain personal information of

  certain customers, or other sensitive and/or confidential consumer information that is non-public

  and sensitive in nature (“Class Settlement Data”), such that it should be protected.
Case 1:18-cv-20048-DPG Document 77 Entered on FLSD Docket 02/08/2019 Page 2 of 4



         2.      Accordingly, to address these concerns and any confidentiality concerns that may

  arise in connection with the Class Settlement Data, the Parties have agreed to and executed the

  attached Stipulated Confidentiality and Protective Order to govern the confidentiality of Class

  Settlement Data in this matter.

         3.      The parties have met and conferred, and there is no objection to this Motion.

         WHEREFORE, the Parties respectfully request that the Court enter the Stipulated

  Confidentiality and Protective Order attached hereto as Exhibit A.




                                                  2
Case 1:18-cv-20048-DPG Document 77 Entered on FLSD Docket 02/08/2019 Page 3 of 4



  Date: February 8, 2019                    Respectfully submitted,

                                     By: /s/ David P. Milian
                                     David P. Milian (Fla. Bar No. 844421)
                                     Email: dmilian@careyrodriguez.com
                                     Secondary: cperez@careyrodriguez.com
                                     Ruben Conitzer (Fla. Bar No. 100907)
                                     Email: rconitzer@careyrodriguez.com
                                     Secondary: cperez@careyrodriguez.com
                                     Carey Rodriguez Milian Gonya LLP
                                     1395 Brickell Avenue, Suite 700
                                     Miami, FL 33131
                                     Telephone: (305) 372-7474
                                     Facsimile: (305) 372-7475
                                     Counsel for Plaintiff


                                     GREENBERG TRAURIG, P.A.
                                     333 SE 2nd Avenue
                                     Miami, FL 33131
                                     Telephone: (305) 579-0500
                                     Facsimile: (305) 579-0717
                                     By: /s/ Ian M. Ross
                                     DAVID A. COULSON, ESQ.
                                     Florida Bar No. 176222
                                     CoulsonD@gtlaw.com
                                     IAN M. ROSS, ESQ.
                                     Florida Bar No. 091214
                                     RossI@gtlaw.com
                                     FLService@gtlaw.com

                                     GREENBERG TRAURIG, LLP
                                     1840 Century Park E, Suite 1900
                                     Los Angeles, CA 90067-7700
                                     Telephone: 310.586.7700
                                     Robert J. Herrington, Esq. (pro hac
                                     vice)
                                     California Bar No. 234417
                                     Colorado Bar No. 23127
                                     herringtonr@gtlaw.com

                                     Counsel for Defendant TCR Sports Broadcasting
                                     Holding, LLP




                                        3
Case 1:18-cv-20048-DPG Document 77 Entered on FLSD Docket 02/08/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 8, 2019, a copy of the above Joint Motion for Entry

  of Stipulated Confidentiality and Protective ORder was filed on CM/ECF and thereby served on

  all parties.

                                             By: /s/ Ian M. Ross
                                             Ian M. Ross




                                                4
